* Writ of error dismissed for want of jurisdiction December 10, 1924.
In this case the parties plaintiffs and defendants are the same as in cause No. 1050, entitled State Banking Board et al. v. C. C. James et al., 264 S.W. 145, this day decided by this court. The pleadings of the parties and the facts alleged and proven are similar in every detail, and the questions involved are the same as those in cause No. 1050, and the judgment to the same effect.
In cause No. 1050 we stated fully the pleadings and facts and discussed and determined the questions of law controlling the case. As the pleadings here are to the same effect as those in cause No. 1050, and the facts constituting the transactions here are of the same nature and to the same effect as those in cause No. 1050, and the questions involved are identical, and the judgment rendered to the same effect as that in cause No. 1050, there is no good reason for an extended statement of the pleadings and facts shown by the record here, nor for a discussion of the questions involved, and for same we here simply refer to our opinion in said cause No. 1050, and because of our holdings in that case the judgment here is reversed and rendered for appellants.
Reversed and rendered.
                              On Rehearing.
At a former day of this term we reversed the judgment herein in favor of appellees, and rendered judgment for appellants. In their motion for a rehearing appellees call our attention to the fact that in the court below they obtained judgment against the Shepherd State Bank for the amount of their claims against it in the sum of $5,113.51, which had, prior to the filing of this suit in the court below, been approved by the banking commissioner as a general debt of the Shepherd State Bank to share pro rata with other unsecured creditors, and which judgment was not contested in the trial in the court below, nor on this appeal, but that in reversing and rendering the judgment we had also reversed and rendered this judgment, as well as the judgment against the state banking board and commissioner of banking. It was not our intention to reverse this part of the judgment, but we addressed ourselves to that portion of the judgment establishing the claim of appellees as a noninterest-bearing and unsecured deposit in the Shepherd State Bank, and ordering that same be paid out of the guaranty fund. By oversight we failed to mention appellees' judgment against the Shepherd State Bank. We here reform our judgment heretofore entered and affirm that portion of the judgment below in favor of appellees against the Shepherd State Bank. Otherwise the motion for rehearing is overruled.